DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 12 and 17 disclose the expressions “a first end”, “a second end”, “a third end”, “a forth end” (see claims 1, 12 and 17) and “a first connector part” and “a second connector part” (see claim 2) and these expressions are indefinite since it is not clear which component of the inventions are to be considered as such. For purpose of examination, one end of a shaft element is considered as a first end and the opposite end of a shaft opposite the first end is considered a second end. Regarding third end and fourth end, a grip/handle element of a training device is considered to have one end as a third end and the end opposite the third end is considered as a fourth end. Regarding “a first connector part” the connection section area that connects the fourth end of the handle/grip and the second end of the shaft is considered as a first connector part. Regarding “a second connector part” the connection section area that connects the first end of a shaft and the end of the modular training is considered as a second connector part.
All claims are considered indefinite and are rejected under 112 since they directly or indirectly depend on rejected claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the expressions “a first end”, “a second end”, “a third end”, “a forth end” (as recited in claims 1, 12 and 17) and “a first connector part” and “a second connector part” (as recited in claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the abstract is more than 150 words.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 , 12 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wheeler (US Patent No. 3,524,646).
Regarding claims 1, 12  and 17, a shaft having a first end and a second end opposite to the first end (2); a modular training member coupled to the first end of the shaft (5, 18); and an elongate handle member having a third end and a fourth end opposite to the third end (3), the fourth end of the elongate handle member coupled to the second end of the shaft (see Figures 1-2). Please note that one end of a shaft element that is attached to grip (3) is considered as a first end and the opposite end of a shaft opposite the first end that is attached to the head (5) is considered a second end as shown in Figure 1. One end of the handle (3) that is attached to the second shaft end is considered as a fourth end and the top free end of the handle as shown in Figure 1 is considered as a third. The handle (3) element is considered as having a third (the end of the handle that is to attach to shaft (2) and a fourth end (the top free end of the handle).

Regarding claim 2, the shaft includes a first connector part at the second end (the section of the shaft where connecter 4 is positioned); and the elongate handle member includes a second connector part at the fourth end (the section of the handle member where connector 4 is positioned), the second connector part is disconnectably coupled to the first connector part (as shown in Figures 1 and 2, the handle (3) and the shaft (2) are coupled disconnectably).

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Celone (US Patent No. 7,762,929).
Regarding claim 1, a shaft having a first end and a second end opposite to the first end (26); a modular training member coupled to the first end of the shaft (10,12); and an elongate handle member having a third end and a fourth end opposite to the third end (54), the fourth end of the elongate handle member coupled to the second end of the shaft (see Figures 1-7). Please note that one end of a shaft element that is attached to grip (54) is considered as a first end and the opposite end of a shaft opposite the first end that is attached to the head (56) is considered a second end as shown in Figure 7. One end of the handle (54) that is attached to the second shaft end is considered as a fourth end and the free end of the handle is considered as a third.

Regarding claim 3, the modular training member (10, 12) as shown in Figures 1-2 is configured as a flag since it is made of lightweight, air resistance material that tis made of a vinyl sheet as disclosed in column 3 lines 40-42.

Regarding claims 4 and 5, the flag (10,12) is configured to flutter providing an audible feedback to a user when the user performs a swinging action since the reference discloses that the body element (12) is made of lightweight, air resistance material that tis made of a vinyl sheet as disclosed in column 3 lines 40-42 and this body (12) is attached to the shaft using a flexible element/cord (28) as discussed in column 3 lines 52-53 of the reference. 
Regarding the intended use recited in the claims (that the flag is configured to flutter providing an audible feedback for example cracking sound), the training device of Celone is considered to be capable of providing this recited feature. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 5, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Koncelik, Jr. (US Patent Application Publication No. 2002/0183129).
Wheeler does not disclose the use of a flag. However the use of a flag element that flutter or whipping or cracking sound on a training device is not a new concept and Koncelik discloses the use of a flag (element 12 is considered as a flag since it is a pliable material as stated in the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Wheeler device with a flag element as taught by Koncelik in order to have a device that is capable of generating an audible sound under predetermined conditions during motion as discussed in paragraphs 1 and 2 of the Koncelik device. 

Claims 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Napolitano et al. (US Patent No. 5,285,619).
Regarding claims 10 and 11, Wheeler does not disclose the shaft to be adjustable. Providing adjustable shaft in a training device is not a new concept and Napolitano is one example of reference that teaches the use of adjustable shaft (11 as shown in Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Wheeler invention with an adjustable shaft as taught by Napolitano in order make the device of Wheeler to be collapsible and suitable for travel in a suitcase as disclosed in column 2 lines 1-3 of the Napolitano’s device.
Regarding claim 16, the use of a connector (4) at the first end of the shaft and the fourth end of the handle is disclosed in the Wheeler reference (see Figure 1).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Celone in view of Simmons (US Patent Application Publication No. 2006/0252568).
Celone does not disclose the use of a brush as recited in the claims. However the use of a brush element along with a golf club is not a new concept and Simmons is one example of reference that teaches this concept (see element 116). The use of brush is considered as obviously being capable of providing tactile feedback, to emulate striking through sand in a bunker and capable to emulate striking through thick, rough, or long grass. It would have been obvious to one of ordinary skill in the art before the effective filing to provide the device of Celone with a brush as taught by Simmons in order to optimize the golfing performance as discussed in the abstract of the Simmons references.
Regarding the recited intended use recited in the claims (providing audible feedback, emulating striking through sand in a bunker, emulating striking through thick, rough, or long grass), by adding a brush to the training device of Celone will provide a device that will be capable of providing theses recited features in the claims. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claims 6, 7, 8, 9, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Simmons (US Patent Application Publication No. 2006/0252568).
Wheeler discloses the invention as recited above but does not disclose the use of a brush that includes bristles. However the use of brush element with a training device is not a new concept and Simmons is one example of reference that taches the use of a brush 
However the use of a brush element along with a golf club is not a new concept and Simmons is one example of reference that teaches this concept (see element 116). The use of brush is considered as obviously being capable of providing tactile feedback, to emulate striking through sand in a bunker and capable to emulate striking through thick, rough, or long grass. It would have been obvious to one of ordinary skill in the art before the effective filing to provide the device of Wheeler with a brush as taught by Simmons in order to optimize the golfing performance as discussed in the abstract of the Simmons references.
Regarding the recited intended use recited in the claims (providing audible feedback, emulating striking through sand in a bunker, emulating striking through thick, rough, or long grass), by adding a brush to the training device of Wheeler will provide a device that will be capable of providing theses recited features in the claims. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palotsee (US Patent No. 3,663,019) discloses a sports training aid (see all Figures) comprising a shaft (15,17), a modular training member (41), elongated handle (11).

Ross et al. (US Patent No. 7,780,542) discloses a sports training aid (see all Figures) comprising a shaft (20), a modular training member (22), elongated handle (24).

Koncelik, JR.  (US Patent Application Publication No. 2007/0129159) discloses a sports training aid (see all Figures) comprising a shaft (14), a modular training member (16), elongated handle (12). Flag (200).

Aguirre  (US Patent No. 7,384,344) discloses a sports training aid (see all Figures) comprising a shaft (12), a modular training member (20), elongated handle (14). Flag (16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711